DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 28, 2022 has been entered. Claims 13-30 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed March 2, 2022.
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered and they are partially persuasive. 
Rejecting of claims 21 and 22 under 35 USC 112
Regarding the rejection of claims 21 and 28 under 35 USC 112, applicant’s cited case law and MPEP 2173.05(b)(III) are persuasive. The rejection is withdrawn. 
Rejection of claims 22 and 29 under 35 USC 103 by Moriya in view of Barton 
Regarding the rejection of claims 22 and 29 under 35 USC 103, the applicant’s arguments are persuasive (see page 10 “B” of Remarks). Barton teaches an end ring where the number of protrusions corresponds to the number of recesses instead of an end ring where the number of wells corresponds to the number of recesses. Therefore, the combination of Moriya in view of Barton fails to teach all the limitations of the claimed invention. The rejection is withdrawn, however the claims are rejected in light of different prior art. The examiner apologizes for any inconvenience. 
Rejection of claim 24 under 35 USC 102 by Moriya 
Regarding the rejection of claim 24 under 35 USC 102, the applicant’s arguments are not persuasive (see page 7 of Remarks). The applicant argues that Moriya fails to teach all the limitations of the claimed invention as Moriya fails to teach a recess in the short-circuit ring for receiving one end of a cage bar from a rear axial end of the short-circuit ring up to an interface, or the short-circuit ring having a well with a well contour that differs in shape and/or size from a recess contour, with the well extending from a front axial end of the short-circuit ring up to the interface.
The Office Action dated March 2, 2022 characterizes the reinforcing rings 4-1 and 5-1 of Moriya as part of the short-circuit ring in order to demonstrate this claimed structure. The applicant argues that this was improper because the materials of 4-1 and 5-1 lack the electrical conductivity to serve as a short-circuit ring. 
“During patent examination and reexamination, the claims are given the broadest reasonable interpretation consistent with the specification”, MPEP 904.01. It is reasonable to characterize the end ring structure of Moriya as the complete set of 3-1, 4-1, and 5-1. Reinforcing members 4-1 and 5-1 are annular in shape, in close contact with 3-1, and serve to mechanically support 301 (“However, a reinforcing effect for the end rings 3-1 and 3-2 provided by the first reinforcing members 4-1 and 4-2 is improved because of improvement of rigidity of the first reinforcing members 4-1 and 4-2. The reinforcing effect is an effect of suppressing deformation of the end ring 3-1 or 3-2 caused by a centrifugal force and thermal expansion”, [0034]). The structure 3-1 is certainly capable of performing the electrical conduction required for a short-circuit ring and the additional structure of 4-1 and 5-1 improve the short-circuit ring by giving it greater mechanical support. 
Rejection of claims 13 and 17 under 35 USC 103 by Moriya in view of Huang 
	Regarding the rejection of claims 13 and 17 under 35 USC 103, the applicant’s arguments are not persuasive (see page 9 “A” of Remarks). The applicant makes the same argument regarding the limitation discussed in claim 24. For the same reason this argument is unconvincing and Moriya in view of Huang teaches all the limitations of the claimed invention.
Rejection of claims 21 and 28 under 35 USC 103 by Moriya in view of Huang and Chiba.
Regarding the rejection of claims 21 and 28 under 35 USC 103, the applicant’s arguments are not persuasive (see page 10 “C” of Remarks). The applicant appears to argue that Chiba fails to teach the additional limitation of claims 21 and 28 because the end ring of Chiba is in reality two different end rings on each side and the recess and well belong to two different end rings. 
First of all, the applicant’s argument does not make sense because they characterize the conductor 54 as an end ring (“The recess 58b is formed on end ring 58 and overlays the slots 54a of a different end ring 54”, Remarks bottom of page 11) (“As in a conventional cage winding, the rotor core 52 and the conductors 54 may be skewed to reduce space high harmonics and thus, torque ripple and vibrations”, col. 9, 55-57). 

    PNG
    media_image1.png
    465
    421
    media_image1.png
    Greyscale

	Secondly, even if 58 is segmented into two sections it would be reasonable to characterize the combined total of the segments as the “end-ring” and since the “The recess 58b is formed on end ring 58 and overlays the slots 54a of a different end ring 54” this total end-ring would teach the additional limitation of claims 21 and 28. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20, 24-27, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriya et al. (US 20180278106 A1, hereinafter “Moriya”). 


    PNG
    media_image2.png
    767
    581
    media_image2.png
    Greyscale

Regarding claim 17, Moriya discloses a short-circuit ring for an electric machine comprising a recess (space where 6 fits into 4-1 corresponding to Fig. 6, 4a, see [0030] for the correspondence) for receiving one end of a cage bar (Fig. 1, 6) from a rear axial end (right side of Fig. 1) of the short-circuit ring (Fig. 1, 3-1 and 4-1) up to an interface (Fig. 1, 5-1),
	said short-circuit ring comprising a well (space where 3-1 fits into) adjacent to the recess and extending from a front axial end of the short-circuit ring up to the interface (right end of 5-1),
	and having a well contour which differs in shape and/or size from a recess contour (space where 3-1 fits into differs in size from space where 6 fits into 4-1).
Regarding claim 18, Moriya teaches the short-circuit ring of claim 17. Moriya further discloses wherein the well contour is circular in shape (Fig. 4, 3-1).
Regarding claim 19, Moriya teaches the short-circuit ring of claim 17. Moriya further discloses wherein the well contour (Fig. 4, 3b, outer circumference of ring) corresponds to an enlarged or reduced shape of the recess contour (Fig. 6, 4a and the outer circumference of Fig. 4, 3b are both circles with Fig. 6, 4a being reduced in size compared to the outer circumference of Fig. 4, 3b).
Regarding claim 20, Moriya teaches the short-circuit ring of claim 17. Moriya further discloses wherein the well contour surrounds at least two of said recess contour (Fig. 1, 3-1 surrounds sections where bar 6 inserts in 4-1 which corresponds to multiple recesses of Fig. 6, 4a) (see [0030] for the correspondence).
Regarding claim 24, Moriya discloses a squirrel cage for an electric machine, said squirrel cage comprising a short-circuit ring (“A rotor for an induction motor 300 including end rings having an annular shape, which is provided at an end of a rotor core and is connected to a conductor bar projecting from the end of the rotor core” [abstract], see [0003] for “short-circuit”, the examiner notes that the bars (Fig. 1, 6) with end rings (Fig. 1, 3-1, 4-1) structure characterizes a squirrel cage rotor)

    PNG
    media_image3.png
    584
    481
    media_image3.png
    Greyscale

which includes a recess (Fig. 6, 4a which corresponds to Fig. 1 as the space where bar 6 inserts into 4-1) (“In the first reinforcing member 4-2, an insertion hole 4a is formed to which the conductor bar 6 projecting from the other end 1b2 of the rotor core 1 is to be inserted” [0030]) 
for receiving one end of a cage bar (Fig. 1, 6) from a rear axial end (right side of Fig. 1) of the short-circuit ring (Fig. 1, 3-1 and 4-1) up to an interface (5-1),
said short-circuit 6Docket No.: MUELLER-65Int. Appl. No.: PCT/EP2018/086522ring comprising a well (space where 3-1 is inserted into) extending from a front axial end of the short-circuit ring (left side of Fig. 1) up to the interface (3-1 extends up to right side of 5-1) and
having a well contour (Fig. 1, space where 3-1 fits into) which differs in shape and/or size from a recess contour (Recess contour of Fig. 6, 4a is smaller in size than well contour Fig. 1, space where 3-1 fits into).
Regarding claim 25, Moriya discloses the squirrel cage of claim 24. Moriya further discloses wherein the well contour is circular in shape (Fig. 4, 3-1 corresponds to 3-1 of Fig. 1, so outer circumference 3b corresponds to the shape of the well contour where 3-1 inserts into).

    PNG
    media_image4.png
    532
    354
    media_image4.png
    Greyscale

	Regarding claim 26, Moriya discloses the squirrel cage of claim 24. Moriya further discloses wherein the well contour (Fig. 4, 3b) corresponds to an enlarged or reduced shape of the recess contour (Recess contour of Fig. 6, 4a and well contour of Fig. 4, 3b are both circles where Fig. 6, 4a is reduced in size compared to Fig. 4, 3b).
Regarding claim 27, Moriya discloses the squirrel cage of claim 24. Moriya further discloses wherein the well contour surrounds at least two of said recess contour (Fig. 1, 3-1 surrounds sections where bar 6 inserts in 4-1 which corresponds to multiple recesses of Fig. 6, 4a) (see [0030] for the correspondence).
	Regarding claim 30, Moriya discloses all the limitations for an electric machine (FIG. 1, 300), comprising a squirrel cage as set forth in claim 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Huang et al. (US 20180205298 A1, hereinafter “Huang”). 
Regarding claim 13, Moriya discloses a method, comprising: producing a short-circuit ring (Fig. 1, 3-1 and 4-1) for a squirrel cage of an electric machine (“A rotor for an induction motor 300 including end rings having an annular shape, which is provided at an end of a rotor core and is connected to a conductor bar projecting from the end of the rotor core” [abstract], the examiner notes that the bars (Fig. 1, 6) with end rings (Fig. 1, 3-1 and 4-1) structure characterizes a squirrel cage rotor)

    PNG
    media_image5.png
    712
    540
    media_image5.png
    Greyscale

with a recess (space where bar 6 inserts into 4-1 corresponding to Fig. 6, 4a see [0030] for the correspondence);
placing one end of a cage bar (Fig. 1, 6) in the recess of the short-circuit ring (“The first reinforcing member (4-1) has an insertion hole formed therein to which the conductor bar projecting from the end of the rotor core is to be inserted” [0007]);
	introducing a material (3-1) into a well (space where 3-1 fits into)
	with a well contour (outline of well where 3-1 fits into) adjacent to the recess (space where 6 inserts into 4-1) on a front axial end (left side of Fig. 1) of the short-circuit ring (combination of 3-1 and 4-1)
	and repeating introduction of the material into further such wells until all the wells to be filled have been provided with the material (“In fabrication of the rotor 100, first, the first reinforcing member 4-1 and the first reinforcing member 4-2 are attached to one end 1b1 and the other end 1b2 of the rotor core 1, respectively. Thereafter, the conductor bar 6 and the end rings 3-1 and 3-2 are cast by die casting using the conductor material described above” [0041], i.e. it is part of the fabrication process to fill all the spaces to the left of 4-1 with 3-1),
	so that the short-circuit ring is connected to the cage bars in an electrically conductive (“As materials for the end ring 3-1, the end ring 3-2, and the conductor bar 6, a conductor material, such as aluminum, aluminum alloy, copper, or copper alloy, can be used for example” [0038]) and mechanically robust manner (the insertion of the conductor bar (Fig. 1, 6) into section 4-1 of end ring and then capping with end ring section 3-1 ensures bar is connected in a mechanically robust manner). 
	Moriya does not disclose where the short circuit ring production is through an automated additive production method in one piece and wherein the introduction of the material to the well is achieved through the additive production method. 
	Huang discloses an additive production method for producing an end ring (“Alternatively or additionally, at least one damp ring can be printed and coupled to at least one end of the rotor core” [0069]) for an electric machine [abstract] where the components are produced in one piece (“In this regard, utilizing additive manufacturing methods, even multi-part components may be formed as a single piece of continuous metal” [0090]), 
	and an additive production method for adding material into a space (“At (302), the method 300 can include printing a first or bottom portion of a rotor shaft layer by layer until it reaches a desired height” [0111]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end ring manufacturing method of Moriya to implement the well filling step and ring production using the additive production method as taught by Huang in order to decrease the number of parts needed to be assembled and reduce the mechanical issues inherent in parts formed from separate joints (Huang [0090]). 
	Regarding claim 14, Moriya in view of Huang discloses the method of claim 13. Moriya does not disclose wherein the additive production method is an additive arc-welding method or a metal powder application method or a 3D metal print method. 
Huang further discloses wherein the additive method is a 3D metal print (“In some implementations, printing the rotor core comprises printing, by the 3D printing process, at least one damp bar, and printing, by the 3D printing process, a damp ring after printing the at least one damp bar” [0022]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the end ring manufacturing method taught by Moriya in view of Huang so that the additive production method was a 3D metal print method as taught by Huang in order to decrease the number of parts needed to be assembled and reduce the mechanical issues inherent in parts formed from separate joints (Huang [0090]). 
	Regarding claim 15, Moriya in view of Huang discloses the method of claim 13. Moriya further discloses wherein the material is aluminum or copper or alloys thereof (“As materials for the end ring 3-1, the end ring 3-2, and the conductor bar 6, a conductor material, such as aluminum, aluminum alloy, copper, or copper alloy, can be used for example” [0038]).
	Regarding claim 16, Moriya in view of Huang discloses all the limitations for a short-circuit ring for an electric machine (abstract), produced by a method as set forth in claim 13.
	Regarding claim 23, Moriya in view of Huang discloses all the limitations of a squirrel cage for an electric machine (Moriya, Fig. 1, 300), produced by a method as set forth in claim 13.
Claim 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Chiba et al. (US 5955811 A, hereinafter “Chiba”).
	Regarding claim 21, Moriya discloses the short-circuit ring of claim 17. Moriya does not disclose wherein the well contour has a length in a radial direction of the short-circuit ring in substantial correspondence to a length of the recess contour in the radial direction of the short-circuit ring, said well being provided adjacent to at least two of said recess. 
	Chiba teaches an end ring for a squirrel cage rotor wherein the well contour (Fig. 4, 58b) has a length in a radial direction of the short-circuit ring in substantial correspondence to a length of the recess contour (Fig. 4, 54a) in the radial direction of the short-circuit ring, said well being provided adjacent to at least two of said recess. 

    PNG
    media_image6.png
    594
    513
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the short circuit ring of Moriya to have the well contour encompass multiple recess contours and to have the length of the recesses in the radial direction be in substantial correspondence with the length of the wells in the radial direction, as taught by Chiba, to create a device where the conductors have sections with differing properties, thereby allowing more flexibility in design (Chiba, col. 7, 36-47). 
Regarding claim 28, Moriya discloses the squirrel cage of claim 24. Moriya does not disclose wherein the well contour has a length in a radial direction of the short-circuit ring in substantial correspondence to a length of the recess contour in the radial direction of the short-circuit ring, said well being provided adjacent to at least two of said recess.
	Chiba teaches an end ring for a squirrel cage rotor wherein the well contour (Fig. 4, 58b) has a length in a radial direction of the short-circuit ring in substantial correspondence to a length of the recess contour (Fig. 4, 54a) in the radial direction of the short-circuit ring, said well being provided adjacent to at least two of said recess. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the short circuit ring of Moriya in view of Huang to have the well contour encompass multiple recess contours and to have the length of the recesses in the radial direction be in substantial correspondence with the length of the wells in the radial direction, as taught by Chiba, to create a device where the conductors have sections with differing properties, thereby allowing more flexibility in design (Chiba, col. 7, 36-47). 
Claim 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Porcher et al. (US 20200244150 A1, hereinafter “Porcher”). 
Regarding claim 22, Moriya discloses the short-circuit ring of claim 17. Moriya further discloses comprising a number of said wells (see the four instances of 3-1 and 4-1 in Fig. 1) and a number of said recesses (Fig. 6, 4a). 
Moriya does not disclose wherein the number of wells corresponds to the number of recesses.
Porcher teaches a short-circuit ring for a squirrel cage rotor (Fig. 7, 130) (“Short-circuiting rings 120 and 130 are cast in aluminum at the ends of the laminations stack 2. These rings 120 and 130 are of one piece with the aluminum poured into the slots 4”, [0037]) comprising a number of wells (Fig. 7, 131) and a number of recesses (Fig. 7, space where bars 10 insert) wherein the number of wells corresponds to the number of recesses (“The bars 10 comprise portions 132 which protrude into the rear short-circuiting ring 130 acid which define the bottom of the recesses 131”, [0039]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the short-circuit ring of Moriya such that the number of wells corresponded to the number of recesses as taught by Porcher.
This would have the benefit of providing a way to securely cast the rings over the bars making a mechanically and electrically secure connection (“As illustrated in FIG. 1, the rotor 1 comprises, at the rear short-circuiting ring 130, recesses 131 which correspond to the outline of the tool used when injecting aluminum, as will be described later on”, [0038]). 
Regarding claim 29, Moriya discloses the squirrel cage of claim 24. Moriya further discloses wherein the short-circuit ring includes a number of said wells (see the four instances of 3-1 and 4-1 in Fig. 1) and a number of said recesses (Fig. 6, 4a). 
Moriya does not disclose wherein the number of wells corresponds to the number of recesses.
Porcher teaches a short-circuit ring for a squirrel cage rotor (Fig. 7, 130) (“Short-circuiting rings 120 and 130 are cast in aluminum at the ends of the laminations stack 2. These rings 120 and 130 are of one piece with the aluminum poured into the slots 4”, [0037]) comprising a number of wells (Fig. 7, 131) and a number of recesses (Fig. 7, space where bars 10 insert) wherein the number of wells corresponds to the number of recesses (“The bars 10 comprise portions 132 which protrude into the rear short-circuiting ring 130 acid which define the bottom of the recesses 131”, [0039]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the short-circuit ring of Moriya such that the number of wells corresponded to the number of recesses as taught by Porcher.
This would have the benefit of providing a way to securely cast the rings over the bars making a mechanically and electrically secure connection (“As illustrated in FIG. 1, the rotor 1 comprises, at the rear short-circuiting ring 130, recesses 131 which correspond to the outline of the tool used when injecting aluminum, as will be described later on”, [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834       

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834